Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered October 2, 2002, which, upon the prior grant of plaintiffs motion for summary judgment, awarded plaintiff the principal sum of $174,362.76, unanimously affirmed, with costs.
While defendant is correct that Pennsylvania law governs plaintiffs claim for breach of presentment warranties pursuant to the Uniform Commercial Code (see UCC 4-102 [2]), summary judgment was nonetheless properly granted since defendant failed, in response to plaintiffs prima facie showing of entitlement to judgment, to come forward with evidence sufficient to raise a triable issue or to offer an acceptable excuse for not doing so (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Moukarzel v Montefiore Med. Ctr., 235 AD2d 239 [1997]; Hanneford Circus v Cabar Circus Promotions, 201 AD2d 456 [1994]). In opposing plaintiffs motion, defendant relied solely on an attorney’s affidavit in which counsel argued that there is a “strong inference” that plaintiffs customer was negligent. Such speculation, however, is insufficient to defeat a summary judgment motion (see Zuckerman, supra; Lichtman v Mount Judah Cemetery, 269 AD2d 319, 321 [2000]; Moukarzel, supra). Concur—Mazzarelli, J.P., Andrias, Williams and Gonzalez, JJ.